Citation Nr: 1820323	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-39 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability to include degenerative disc disease of the cervical spine.  

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

3.  Entitlement to an initial compensable rating for degenerative joint disease right knee, status post arthroscopy meniscal surgery prior to October 1, 2015.  

4.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease right knee, status post arthroscopy meniscal surgery since October 1, 2015.  


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Air Force from June 2001 to August 2004.  He had additional service in the Air Force National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  

In August 2016, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  

The issue of entitlement to service connection for a cervical spine disability is addressed in the DECISION below.  The remaining issues are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A cervical spine disability to include degenerative disc disease of the cervical spine had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability to include degenerative disc disease of the cervical spine are met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury sustained or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as arthritis, may be presumed to be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran appeals the denial of service connection for degenerative disc disease of the cervical spine.  Service treatment records show that in August 2002 the Veteran was hit in the jaw with a softball which caused jaw pain.  In May 2004, the Veteran was seen for complaints of neck and right arm pain, numbness and weakness with symptoms that started two months prior.  No previous surgery or known injury was noted.  A magnetic resonance imaging (MRI) scan was interpreted as showeing mild degenerative disc changes at C3-4 down through C6-7 and slight foraminal narrowing at various levels.

The Veteran was afforded a VA examination in May 2014.  At that time, degenerative disc disease of the cervical spine without radiculopathy was diagnosed.  The VA examiner, however, opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner reasoned that service treatment records show complaints of neck pain that subsided without residuals.  Post service treatment records shows complaints of left shoulder pain in 2012, two years after release from US Guard.  Later on, he stated, the left shoulder attributed to the cervical spine condition after receiving treatment for the left shoulder without improvement and in 2013 he was diagnosed with degenerative disc disease of the cervical spine associated with bilateral upper extremities paresthesias.  After treatment, the upper extremities paresthesias resolved he stated.  The VA examiner further noted that service treatment records were silent for a diagnosis of degenerative disc disease of the cervical spine.  

The Board notes, however, that there are in service findings of degenerative disc changes of the cervical spine by MRI examination.  As such, the May 2014 opinion is inaccurate in that regard.  Furthermore, the Board notes that in an August 2016 opinion from Peters Creek Chiropractic, R. R. stated that he started treating the Veteran in 2011 for cervical pain and C5-6 disc herniation that was caused from active duty in his professional opinion.  While R.R. did not submit any rationale for his opinion, the Board finds that the May 2004 MRI findings in conjuction with the opinion of R.R. and the lay statements of record place the evidence at least in equipoise.  Because there is an approximate balance of positive and negative evidence, the benefit of the doubt must be applied in favor of the Veteran.  38 U.S.C. § 5107(b); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102.  Accordingly, resolving reasonable doubt in his favor, service connection for a cervical spine disability is granted.

ORDER

Entitlement to service connection for a cervical spine disability is granted.  


REMAND

The Veteran appeals the denial of service connection for peripheral neuropathy of the bilateral upper extremities.  In light of the grant of service connection for degenerative disc disease of the cervical spine, the Board finds that a remand is warranted to afford the Veteran an examination to determine if he has a neurological disability of the upper extremities that is related to service and/or his service connected cervical spine disability.  Accordingly, the Board finds that a remand on this issue is warranted.  

The Veteran also appeals the denial of an initial compensable rating for degenerative joint disease right knee, status post arthroscopy meniscal surgery.  In relation to his claim, the Veteran was last examined in October 2015.  Since the October 2015 VA examination, the Veteran reports limited range of motion, instability, numbness and continued pain in his knee. The Board also notes that the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing." Id.  

At present, the medical evidence of record to include the October 2015 VA examination does not fully satisfies the requirements of Correia and 38 C.F.R. § 4.59.  As such, a new VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected right knee disability.  In order to comply with the Correia case, it is requested that the VA examiner test the range of motion for both knees in active motion, passive motion, weight-bearing, and nonweight-bearing situations.  On remand, ongoing VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and/or private treatment records that are not already of record that pertain to his claims. After obtaining the necessary authorization forms from the Veteran, the RO should obtain any pertinent records and associate them with claims file.  Any negative response should be associated with the claims file.

2.  Schedule the Veteran for a VA examination to determine if he has a neurological disability of the bilateral upper extremities that is related to service and/or is related to his service-connected cervical spine disability.  Access to the electronic claims files must be made available to the examiner for review.  After examination and review of the record, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's disability had its onset in service or was caused by service; or whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's disability was caused and/or aggravated beyond the normal progress of the disorder by the service-connected cervical spine disability.  If no disability is found upon examination, such should be noted.  A complete, well-reasoned rationale must be provided for all opinions offered.  The examiner must reconcile any opinion with the lay statements and testimony of the Veteran.

3.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected right knee disability.  Access to the electronic file must be made available to the examiner for review.  In accordance with the latest worksheets for rating the knees, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his disability.  

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26 (2017), the examiner is asked to describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares or repetitive use.  If the examination does not take place during a flare, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  

Also, in order to comply with the Court's decision in Correia, the VA examination must include range of motion testing in the following areas: 
 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

Range of motion findings reported in degrees must be provided in the examination report.  The degree at which pain begins must be documented.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The VA examiner should provide a complete rationale for any opinions provided.

4.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issues on appeal.  The AOJ should also consider the propriety of separate ratings under all potentially applicable diagnostic codes for the knee.  If the benefits sought are not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


